DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sheikh on 4/8/2021.
The application has been amended as follows: 
Claims 1 and 8, line 7, delete “the ROI” and insert -- an RO indicator (ROI) --.
Allowable Subject Matter
Claims 1, 3-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended the independent claim 1 and 8 to incorporate the allowable subject matter from claims 2 and claims 9 respectively.  As a result all of the claims in the present application are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Qian et al. (US-PGPUB 2020/0068616) teaches transmitting random access information to UE to indicate UE to transmit subsequences in preamble sequence at n random access transmission occasions.  The m repeated subsequences in preamble sequence are transmitted at random access transmission occasion.  The preamble sequence are transmitted and detected by UE at each random access transmission occasion by sweeping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464